UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7761


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE ALEX MCCASKEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.      Terrence W.
Boyle, District Judge. (2:10-cr-00016-BO-2; 2:12-cv-00082-BO)


Submitted:   May 1, 2015                      Decided:   May 6, 2015


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Alex McCaskey, Appellant Pro Se.    Shailika S. Kotiya,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dwayne    Alex    McCaskey   appeals    the   district   court’s   order

dismissing his 28 U.S.C. § 2255 (2012) motion.              We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.              See United States

v. McCaskey, No. 2:10-cr-00016-BO-2 (E.D.N.C. Oct. 15, 2013);

see also United States v. Foote, __ F.3d __, 2015 WL 18883538

(4th   Cir.     Apr.    27,   2015).   We     dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                       2